Case: 13-7147      Document: 13      Page: 1     Filed: 12/20/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                    NATHANIEL JAMES,
                     Claimant-Appellant,

                                v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                          2013-7147
                    ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 12-1574, Judge Alan G. Lance, Sr.
                 ______________________

                        ON MOTION
                    ______________________

    Before MOORE, LINN and O’MALLEY, Circuit Judges.
 LINN, Circuit Judge.
                           ORDER
     Nathaniel James appeals from a decision of the Unit-
 ed States Court of Appeals for Veterans Claims (“Veter-
 ans Court”) denying his entitlement to an increased
 disability rating. The Secretary of Veterans Affairs
 (“Secretary”) moves without opposition to remand the case
Case: 13-7147         Document: 13   Page: 2     Filed: 12/20/2013



 2                                             JAMES   v. SHINSEKI



 for additional proceedings consistent with Nat’l Org. of
 Veterans’ Advocates, Inc. v. Sec’y of Veterans Affairs, 725
 F.3d 1312 (Fed. Cir. 2013) (“NOVA”).
     In NOVA, this court approved a remedial plan offered
 by the Secretary to correct the application of an invalid
 rule eliminating veterans’ procedural due process and
 appellate rights provided under 38 C.F.R. § 3.103(c)(2).
 As part of that plan, the Secretary agreed to identify and
 offer to remand cases affected by the invalid rule, such as
 the instant appeal, for purposes of providing claimants
 with a new hearing and an opportunity to submit new
 evidence followed by a new decision. In accordance with
 NOVA, this court grants the Secretary’s unopposed mo-
 tion for remand. Upon remand from this court and then
 from the Veterans Court to the Board of Veterans’ Ap-
 peals (“Board”), the Secretary will provide James with the
 requisite notice and available remedies provided in the
 approved remedial plan.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The case is remanded to
 the Veterans Court with direction to remand the case to
 the Board for additional proceedings consistent with
 NOVA and this order.
       (2) Each side shall bear its own costs.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court

 s26

 ISSUED AS MANDATE: December 20, 2013